DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because expression “wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal” does not have a meaning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Independent claim 29, the claimed features "means for receiving" & "means for configuring" invoke 112 (f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 24, limitation “determining whether a number of samples received satisfies a threshold” is not understood. It is not clear from the entire claim what is sampled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13, 16, 28, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN Wenhong (US 20200083998, US publication of IDS Reference WO 2018214116), hereinafter Chen.
Regarding claims 1, 16, 29 and 30, Chen teaches, a method of wireless communication at a user equipment (UE) / an apparatus for wireless communication at a user equipment (UE) / a non-transitory computer-readable medium at a user equipment (UE), comprising:
receiving, from a network entity, a downlink control indicator (DCI) (Chen: [70], [86] teaches terminal receiving DCI from BS); and
configuring at least one physical uplink shared channel (PUSCH) transmission based on a determination that the DCI does not include the scheduling request indicator (SRI) field (Chen: Fig. 1, [70],[74], [93] teaches that DCI may not include SRI information, and the terminal sends uplink data over uplink data channel (inherently PUSCH), configured through determined pre-coding matrix, when DCI does not include SRI. Uplink data channel in 3GPP wireless is PUSCH).
Regarding claim 16, Chen further teaches, an apparatus for wireless communication at a user equipment (UE), comprising: 
a transceiver (Chen: Fig. 2 Terminal device. A terminal device inherently has a transceiver); 
a memory configured to store instructions (Chen: Fig. 2 Terminal device. A terminal device inherently has a memory); and 
one or more processors (Chen: Fig. 2 Terminal device. A terminal device inherently has processor).
Regarding claim 29, Chen further teaches, an apparatus for wireless communication at a user equipment (UE), comprising: means for receiving (Chen: Fig. 2 Terminal device), means for configuring (Chen: Fig. 2 Terminal device).
Regarding claims 13 and 28, Chen teaches the method/apparatus, as outlined in the rejection of claims 1 and 16.
Chen further teaches, wherein configuring the at least one PUSCH transmission further comprises utilizing a pathloss reference signal for a sounding reference signal (SRS) resource set including a SRS for usage of at least one of codebook or non-codebook associated with the at least one PUSCH transmission (Chen: [5], [71], [73], [76]-[77], (downlink signal for obtaining uplink channel information is similar to pathloss reference signal as it is used to determine uplink channel information).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Takeda Kazuki et al (US 20210219271), hereinafter Takeda.
Regarding claims 2 and 17, Chen teaches the method/apparatus, as outlined in the rejection of claims 1 and 16.
Chen does not expressly teach, wherein configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission.
However, in the same field of endeavor, Takeda teaches, wherein configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission (Takeda: [115] “If the DCI format that activates the PUSCH transmission does not include the SRI field, the UE may determine the RS resource as if the corresponding PUSCH pathloss reference RS-ID is equal to 0”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/apparatus to include configuring the at least one PUSCH transmission further comprises configuring a reference signal resource index corresponding to a pathloss measurement of the PUSCH transmission.
.

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takeda, and further in view of Lu Chia-Chi et al (US 20210392531), hereinafter Lu.
Regarding claims 3 and 18, Chen, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 2 and 17.
Chen and Takeda do not expressly teach, wherein the reference signal resource index corresponds to a PUSCH pathloss reference signal identifier mapped with a SRI PUSCH power control identifier.
However, in the same field of endeavor, Lu teaches, wherein the reference signal resource index corresponds to a PUSCH pathloss reference signal identifier mapped with a SRI PUSCH power control identifier (Lu: [255], [58], teaches RS correspond to PUSCH-PathlossReferenceRS-Id, and mapping between PUSCH-PathlossReferenceRS-Id and sri-PUSCH-PowerControlId).

This would have been obvious because it would motivate one of ordinary skill in the art to a method for estimating pathloss of PUSCH in a wireless communication system in order to support large amounts of data to and from mobile communication devices (Lu: [2]-[3]).
Regarding claims 4 and 19, Chen, in view of Takeda and Lu, teaches the method/apparatus, as outlined in the rejection of claims 3 and 18.
Chen and Takeda do not expressly teach, further comprising configuring a SRI PUSCH power control with the SRI PUSCH power control identifier.
However, in the same field of endeavor, Lu teaches, further comprising configuring a SRI PUSCH power control with the SRI PUSCH power control identifier (Lu: [58], teaches sri-PUSCH-PowerControlId for SRI PUSCH power control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Takeda’s 
This would have been obvious because it would motivate one of ordinary skill in the art to a method for estimating pathloss of PUSCH in a wireless communication system in order to support large amounts of data to and from mobile communication devices (Lu: [2]-[3]).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takeda, and further in view of GROSSMANN MARCUS
et al (WO 2021028059), hereinafter Marcus.
Regarding claims 5 and 20, Chen, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 2 and 17.
Chen and Takeda do not expressly teach, wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Marcus teaches, wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE) (Marcus: Claim 18, teaches using MAC-CE for updating the pathloss reference RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Takeda’s method/apparatus to include wherein the PUSCH pathloss reference signal corresponds to a PUSCH pathloss reference signal; and further comprising: updating the pathloss PUSCH pathloss reference signal based on a medium access control (MAC) control element (CE).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for uplink beam management and power control in a wireless network suitable for 5G in order alleviate inadequacies in UL beam direction and power control indication and configuration mechanisms (Marcus: p.2, l.3-5, l.27-29).

Claims 6-8, 10-12, 14-15, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Takeda Kazuki et al (US 20220078828), hereinafter Kazuki.
Regarding claims 6 and 21, Chen teaches the method/apparatus, as outlined in the rejection of claims 1 and 16.
wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal.
However, in the same field of endeavor, Kazuki teaches, wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal (Kazuki: [163], teaches PUSCH transmission using DL RS as pathloss RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/apparatus to include wherein configuring the at least one PUSCH transmission further comprises utilizing a downlink reference signal based on a pathloss reference signal of the PUSCH transmission for a downlink signal.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).

Regarding claims 7 and 22, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, wherein the downlink reference signal corresponds to a quasi co-located (QCL) reference signal. (Kazuki: [139], [31], [38]-[39], teaches DL RS is QCL’ed with an RS).
Regarding claims 8 and 23, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 7 and 22.
Kazuki further teaches, wherein the downlink signal is associated with at least one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH). (Kazuki: [139], [31], [38]-[39]).
Regarding claims 10 and 25, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, wherein a quasi co-located (QCL) Type D reference signal defines a default transmission configuration indication (TCI) state or QCL assumption of a physical downlink shared channel (PDSCH) associated with the downlink signal. (Kazuki: [24], [52]).
Regarding claims 11 and 26, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
 further comprising: determining whether one or more control resource sets (CORESETs) are configured on a component carrier; and configuring the pathloss reference signal as a quasi co-located (QCL) reference signal of at least one of the one or more CORESETs on the component carrier based on a determination that the one or more CORESETs are configured on the component carrier. (Kazuki: [52], [202]).
Regarding claims 12 and 27, Chen, in view of Kazuki, teaches the method/apparatus, as outlined in the rejection of claims 6 and 21.
Kazuki further teaches, further comprising configuring the pathloss reference signal as the QCL reference signal in an activated transmission configuration indication (TCI) state for a physical downlink shared channel (PDSCH) on a component carrier. (Kazuki: [163], [52], [202] teaches DL-RS, which can be pathloss RS, is QCLed with PDSCH on a CC).
Regarding claim 14, Chen teaches the method, as outlined in the rejection of claim 13.
Chen does not expressly teach, further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE).
further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE) (Kazuki: [31]-[33], teaches (QCL) mapping between two reference signals, such as pathloss reference signal and SRS (Sounding Reference Signal), can be sent over MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method to include further comprising updating a mapping of the pathloss reference signal and the SRS resource set based on a medium access control (MAC) control element (CE).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).
Regarding claim 15, Chen teaches the method, as outlined in the rejection of claim 1.
Chen does not expressly teach, wherein the DCI corresponds to a DCI format 0_1.
However, in the same field of endeavor, Kazuki teaches, wherein the DCI corresponds to a DCI format 0_1. (Kazuki: [139]).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method that can properly perform beam relevant control in 5G NR (Kazuki: [7]).

Allowable Subject Matter
Claims 9 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS Reference, Nokia R1-1805156 Remaining details on NR PUSCH, 3GPP TSG RAN WG1 Meeting #92bis 16 April — 20 April 2018.
IDS Reference, Sun, CN 110035534 A, Wireless Communication Method And Apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472